Appeal from a judgment of the County Court of Ulster County (Vogt, J.), rendered February 13, 1990, convicting defendant upon his plea of guilty of the crime of criminal sale of a controlled substance in the second degree.
Upon reviewing the record and brief submitted by defense counsel, we agree that there are no nonfrivolous issues that could be raised on defendant’s appeal. Accordingly, defense counsel’s application for leave to withdraw is granted and the judgment is affirmed (see, Anders v California, 386 US 738; People v Creeden, 150 AD2d 887).
Levine, J. P., Mercure, Mahoney and Casey, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.